The opinion of the Court was delivered by
Poché, J.
The minor aj)peals from a judgment which rejects his application to he emancipated.
The suggestion of appellee’s counsel that the ease is not within our appellate jurisdiction is unfounded.
The record shows that the minor’s estate amounts to some $50,000, and he has filed an affidavit alleging an interest exceeding $2000 in the. controversy.
It is easy to conceive that' the right of the minor, who is now over the age of eighteen years, to administer so large an estate until his majority, could involve or produce results, for or against his true interests, exceeding the lower limit of our jurisdiction. Knight vs. Knight, 12 Ann. 59; Burke vs. Wall, 29 Ann. 38.
We, therefore, must decline to dismiss the appeal, and we shall now proceed to examine the case on its merits.
The proceedings are controlled by the provisions of Article 385 of the Civil Code, which reads as follows:
“Whenever a minor, over the age of eighteen years, shall desire to be relieved from the time prescribed by law for attaining the age of majority, he shall present a petition to the judge having jurisdiction, wherein he shall set forth the reasons therefor and also the amount of Ms estate. This petition shall ho accompanied by the written assent of the tutor, if there be one, otherwise by that of a special tutor appointed for that *333purpose; and this assent sliall contain the specific declara lion that the minor is fully capable of managing his own affairs. If the tutor refuses to give his assent to such emancipation, or shall refuse to appear by way of answer in the application of the minor, he shall be cited according to law, to show cause why the minor should not be emancipated.”
In his answer, the tutor denies that the minor, Pochelu, is capable of managing his own affairs, hence lie refuses to give his assent to the emancipation prayed for.
And the whole evidence in the record is mainly restricted to that issue.
The testimony is conflicting, but a careful analysis thereof, and particularly of that of the minor himself, has led us to the conclusion that in his own interest, the judgment of the District Court should be affirmed.
We understand that no useful purpose can be subserved by detailing, in this opinion, the full analysis, which we have made of the evidence, and of the considerations flowing therefrom, which have led us to the decree which we shall render in the case.
We deem it sufficient to indicate our opinion, that the minor lias not made out a case entitling him to he emancipated.
Judgment affirmed.